        Case 1:21-cv-00143-SAB Document 3 Filed 02/05/21 Page 1 of 1


 1

 2

 3

 4

 5                                       UNITED STATES DISTRICT COURT

 6                                  EASTERN DISTRICT OF CALIFORNIA

 7

 8    CHAZZ ANDRE JACKSON,                                     1:21-cv-00143-SAB (PC)

 9                          Plaintiff,
                                                               ORDER TO SUBMIT APPLICATION
10              v.                                             TO PROCEED IN FORMA PAUPERIS
                                                               OR PAY FILING FEE WITHIN 45 DAYS
11    J. HARMON,
12                          Defendant.
13

14             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

15   § 1983. Plaintiff has not paid the $402.00 filing fee, or submitted an application to proceed in

16   forma pauperis pursuant to 28 U.S.C. § 1915.

17             Accordingly, IT IS HEREBY ORDERED that:

18             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

19   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

20   the $402.00 filing fee for this action. No requests for extension will be granted without a

21   showing of good cause. Failure to comply with this order will result in dismissal of this

22   action.

23
     IT IS SO ORDERED.
24

25   Dated:      February 5, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                           1
